 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMetco Products,Inc.,Division of Case Manufactur-ing CompanyandCommunications Workers ofAmerica.Case 11-CA-12436June 14, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn February 29, 1988, Administrative LawJudge Philip P. McLeod issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Orderas modified."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Metco Products, Inc., Division of CaseManufacturing Company, Greensboro, North Caro-lina, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.Substitute the following for paragraph 2(b)."(b) Give effect to the terms of the contract ret-roactive to June 30, 1987, and make employeeswhole for any losses they may have suffered byreason of the Respondent's failure to execute andsign this agreement, with backpay to be computedin the manner prescribed inOgle Protection Service,183NLRB 682 (1970), and interest thereon to becomputed in the manner prescribed inNew Hori-zons for the Retarded,283 NLRB 1173 (1987)."1We shall modify par 2(b) of the judge's recommended Order to pro-vide that backpay be computed in a manner consistent with Board policyas set forth inOgle Protection Service,183 NLRB 682(1970).Jasper C. Brown Jr., Esq.,for the General Counsel.Charles P. Roberts III, Esq. (Haynsworth, Baldwin,Miles,Johnson,Greaves,& Edwards),of Greensboro, NorthCarolina, for the Respondent.Delbert Gordon,of Greensboro, North Carolina, for theCharging Party.DECISIONSTATEMENT OF THE CASEPHILIPP.MCLEOD, Administrative Law Judge. Iheard this case on 9 December 1987 in Greensboro,289 NLRB No. 15North Carolina. The charge that gave rise to the casewas filed on 8 July 1987. A complaint and notice ofhearing issued on 19 August 1987 that alleges,inter alia,thatMetco Products, Inc., Division of Case Manufactur-ing Company" (Respondent) violated Section 8(a)(1) and(5) of the National LaborRelationsAct (the Act), by re-fusing to execute a collective-bargainingagreementagreed on with Communications Workers of America(theUnion), the bargaining representative of Respond-ent's employees.In its answer to the complaint, Respondent admittedcertain allegations including the filing and serving of thecharge;its status as an employer within the meaning oftheAct; the status of CommunicationsWorkers ofAmerica as a labor organization within the meaning ofthe Act; and the status of certain individuals as supervi-sors and agents of Respondentwithin themeaning ofSection 2(11) of the Act. Respondent denied having en-gaged in any conduct that would constitute an unfairlabor practice within themeaningof the Act.At the trial, all parties were represented and affordedfull opportunity to be heard,to examine and cross-exam-inewitnesses, and to introduce evidence. Following theclose of the trial, counsel for the General Counsel andRespondent both filed timely briefs with me, which havebeen duly considered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACT1. JURISDICTIONMetco Products, Inc., Division of Case ManufacturingCompany, is a North Carolina corporation with a placeof businessinGreensboro, North Carolina, where it pro-duces cabinet furniture. In the course and conduct of itsbusiness operations, Respondent annually purchases andreceives at its North Carolina facility products, goods,and materials valued in excess of $50,000 directly frompoints outside the State of North Carolina. In addition,Respondent annually sells and ships from its North Caro-lina facility products valued in excess of $50,000 directlyto points outside the State of North Carolina.Respondent is, and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.LABOR ORGANIZATIONCommunicationsWorkers ofAmerica is,and has beenat all times material,a labor organization within themeaning of Section 2(5) of the Act.'The complaint and notice of hearing captions this case as indicatedand includes various substantive jurisdictional paragraphs that refer toMetco Products, Inc. as being a division of Case Manufacturing Compa-ny In its answer,Respondent titles the caption as Metco being a divisionof Casard Furniture Manufacturing Company but then proceeds to admitthe substantive jurisdictional paragraphs that refer to Metco as being adivision of Case In view of these facts and for the sake of consistency, Ihave continued to refer to Metco as a division of Case METCO PRODUCTS77III.THE UNFAIR LABOR PRACTICESAt its Greensboro, North Carolina facility, Respondentmanufactures ready-to-assemble furniture,including tele-vision stands and entertainment centers.It employs ap-proximately 120 production and maintenance employees.In October 1986,an election was conducted among Re-spondent'sproductionandmaintenanceemployees,which resulted in the Union being certified as the exclu-sive collective-bargaining representative of these employ-ees.On 3 November 1986,the Union sent a letter to PaulSaperstein,Respondent'spresident, requesting tomeetand bargain concerning the terms of a collective-bargain-ing agreement covering unit employees.In response tothisrequest,AttorneyRobertPearlman telephonedUnionRepresentativeDelbertGordon and notifiedGordon that he would be representing Respondentduring negotiations.The parties held their first negotia-tion session on 25 November 1986.Thereafter,the par-tiesmet approximately eight more times during Decem-ber 1986 and January, February, March, and June 1987.TheUnion'snegotiatingteamincludedDelbertGordon,Local Union President Charles Carroll, and em-ployee Kenneth Stalley.At the first negotiating session,Respondent was representedby Attorney Robert Pearl-man and Supervisor J. D. Parrish.This was the onlymeeting that Parrish attended.Thereafter,he was re-placed byPlantManagerLarry Clark. At the first ses-sionon 25 November, Gordon introducedhimself andother members of the Union'snegotiating team.Gordoninformed Respondent that he was the chief negotiatorfor the Union and was there with full authority to reachan agreement.Gordon testified credibly and withoutcontradiction that Pearlman responded by stating he waschairman of Respondent'sbargaining committee, andthat he too was given the authority to negotiate anagreement.The Unionthen presented Respondent with apackage of contract proposals covering everythingexcept wages.The remainder of this meeting was devot-ed to the parties discussing the Union's proposals andGordon explaining them where necessary.During the meetings in December 1986 and January,February, and March 1987, various proposals and coun-terproposals were exchanged.The primaryissues in dis-pute between the parties related to job security, arbitra-tion, dues checkoff,movement of personnel, job classifi-cations, and wages.Gordon testified without contradic-tion that the parties reached agreement on the majorityof noneconomic issues during the January, February, andMarch meetings.Although negotiations were ongoing, the Union re-ceived a copy of a letter that Respondent distributed toemployees informing employees that the parties were atan impasse.As a result,the Union sought the services ofthe Federal Mediation and Conciliation Service.FederalMediator Leonard Duggins was assigned to assist in ne-gotiations.Thereafter,Duggins convened several meet-ings during March and on 4 June.During the Marchmeetings,the parties did not meet face to face. Instead,Duggins shuttled between the two parties with proposalsand counterproposals. Gordon testified without contra-diction that during the meeting on 18 March,Dugginstransmitted a written proposal from Pearlman in whichRespondent increased its wage raise proposal from 15 to20 cents per hour.Gordon inquired whether Respondentwas proposing a 3-year contract.It is undisputed thatPearlman responded in the affirmative.The final negotiating session between the parties washeld byFederal Mediator Duggins on 4 June.The Unionwas represented by Gordon,Carroll,and Stalley. Re-spondent was represented by Pearlman.The parties metface to face.Duggins began the meeting by informingPearlman the Union had told him they were prepared tomake major concessions.Duggins then turned to Gordonand allowed him to proceed with the meeting.Gordontestified that in preparation for this meeting,he made an outline of each proposal submitted by theparties.Gordon utilized this outline in making his re-marks during the meeting.Gordoncross-referenced eachunion proposal with the corresponding proposal fromRespondent.Regarding those items that were in dispute,Gordon either agreed to Respondent's proposal or with-drew the Union'sdemand.Through this process, allissueswere resolved.The last two items to be discussedrelated to the length of time allowed a union representa-tive in the investigation of a grievance and the durationclause of the contract itself.Gordon testified crediblyand without contradiction that both of these matterswere discussed and agreedon byPearlman at the meet-ing on 4 June.Gordon told Pearlman it could take aunion representative at least 5 minutes to find the personhe might be seeking during an investigation.Gordonasked Pearlman for a 10-minute period to conduct suchan investigation. Pearlman agreed.Gordon asked Pearlman if he was still proposing a 3-yearagreement,and Pearlman said he was.Pearlmanstated Respondent wanted the contract to become effec-tive on 30 June.Federal Mediator Duggins then suggest-ed that the contract expire on 29 June 1990.Both Pearl-man and Gordon agreed to this date.The parties agreedto use the Union's proposed language concerning the du-ration clause.Gordon then stated that the parties had acontract and Pearlman agreed. Pearlman and Gordondiscussed the logistics of preparing clean copies of theagreement in its final form. Pearlman stated he had to goout of town, so Gordon volunteered to have the contracttyped in final form for the parties'signature.Within a few days of the meeting,Gordon mailedcopies of the agreement typed in final form to Pearlmanand Plant ManagerLarry Clark.When Gordon did nothear from Pearlman,Gordon telephoned Pearlman on 22June and told Pearlman the Union was prepared to meetand sign the agreement.Pearlman told Gordon that hehad every intention of signing the agreement,but that hehad to run the agreement by Saperstein.Within a fewdays,Pearlman telephoned Gordon'soffice and left amessage that there were a couple of areas in the agree-ment he still wanted to review with Saperstein. On 29June,Gordon again telephoned Pearlman.Pearlmanagainstated that he had to review the document withSaperstein. Pearlman also stated,however, that Respond-ent would put the agreed-on wage proposal into effect. 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhen Gordon questioned Pearlman on this matter,Pearlman hung up.Analysis and ConclusionsRespondent admits it retained Pearlman to act as itsspokesman in negotiations with the Union. Respondentdid not call Pearlman to testify in this proceeding, andRespondent does not dispute the fact that agreement wasreached concerning the terms of the contract at themeeting on 4 June. Indeed, in its posttrial brief, Respond-ent admits that sometimes after the 4 June meeting,Pearlman informed Saperstein that he had reached anagreementwith the Union. After reviewingthis agree-ment,SapersteinfiredPearlman because the agreementallegedly included compromises that Saperstein hadnever authorized or agreed to concerning the time al-lowed the Union for the investigation of grievances andthe duration of the contract. Saperstein testified he firedPearlman because Pearlman had exceeded his authorityin consenting to those proposals. Respondent's defense,therefore, is based entirely on its contention that Pearl-man did not have authority to reach agreement with theUnion without Saperstein's approval.Saperstein testified that Pearlman was retained to pre-pare Respondent's initial proposals to the Union and tokeep Saperstein apprised of other developments as nego-tiations progressed. Saperstein claims it was up to him toapprove or disapprove any modified proposals by Re-spondent.Respondent argues that the Union knew, orshould have known, that Pearlman was acting with limit-ed authority because Gordon admitted that on many sub-jects Pearlman indicated he would have to review unionproposals and respond at a later meeting. Respondentalso argues, "The fact that Pearlman was an outside con-sultant and not an employee of Metco in itself indicatedthat he was not making substantive decisions regardingproposals." Finally, Respondent argues, "Just as it wasimplicit that the agreement was subject to ratification ofemployees, it was also implicit that it was subject to rati-fication by Saperstein."The evidence is quite clear that Respondent made noattemptwhatever to notify or inform the Union thatPearlman would be acting in any limited capacity. Re-spondent does not even advance such a claim. Pearlmaninformed the Union during the first negotiating sessionthat he had authority to negotiate a contract. Pearlmanhimself placed no limitations or restrictions on his au-thority.Respondent not only failed to call Pearlman as awitness, but also failed to call Superintendent J. D. Par-rish who was its other representative at the first negotiat-ing session. At this first meeting and throughout negotia-tions, the Union was led to reasonably believe that Pearl-man possessed the authority to obligate Respondent tothe terms of a final agreement. Gordon testified crediblythat although Pearlman sometimes expressed a need totalk to Saperstein before making certain commitments, atother times Pearlman made commitments on many pro-posals without waiting until the following meeting or in-dicating any need to talk to Saperstein. I find thatthroughout negotiations Pearlman had the apparent au-thority to bind Respondent to a collective-bargainingagreement.Saperstein's testimony concerning his reasons for notsigning the collective-bargaining agreement is itselfsomewhat suspect. Saperstein claims Pearlman exceededhis authority by agreeing to allow the Union 10 minutesto investigate grievances and by agreeing to a 3-yearcontract. Saperstein makes this claim even though he ad-mittedly approved a 3-year wage proposal atan earliermeeting and even though Saperstein admits he did notrequire Pearlman to seek his approval on noneconomicissues such as the grievance investigation proposal. Al-thoughSaperstein claimed thathe did not approve a 3-year contract, Plant Manager Clark testified that Saper-stein approved a 20-cent wage offer for 3 years after theUnion rejectedRespondent's initial 15-cent-per-hourwage increase proposal. It is altogether inconsistent thatRespondent would make a 3-year wage proposal withoutintending a 3-year agreement. It appears that for somereason,which is not altogether clear, Saperstein becamedispleasedwith the contract after the parties reachedagreement on 4 June and is now attempting to abrogatethat agreement.Whether such be the case, however, Iconclude the evidence establishes quite clearly that Re-spondent and the Union in fact reached agreement onthe terms of a collective-bargaining agreement at themeeting of 4 June and that Respondent's representativeat that meeting, Attorney Robert Pearlman, had at leastapparent authority to enter into that agreement.Section 8(d) of the Act requires "the execution of awritten contract incorporating any agreement reached ifrequested by either party." It is well-established Boardlaw that a party to a collective-bargaining relationshipviolates its bargaining obligation under Section 8(a)(5) oftheAct if it refuses to execute an agreement oncereached.H. J. Heinz Co. v. NLRB,311 U.S. 514 (1941);Fashion Furniture Mfg.,279 NLRB 705 (1986). In reach-ing the conclusion that the parties to such a relationshiparrived at a "meeting of the minds" on the substantiveterms of an agreement, "the Board is not strictly boundby the technical rules of contract law."NLRB v. Electra-Food Machinery,621 F.2d 956 at 958 (9th Cir. 1980). It iswell established that "when an agent is appointed to ne-gotiate a collective-bargaining agreement, that agent isdeemed to have apparent authority to bind his principalin the absence of clear notice to the contrary."Universityof Bridgeport,229 NLRB 1074 (1977). It is undisputedthat in this case Respondent did nothing to notify theUnion of any restriction or limitation placed on Pearl-man's authority to negotiate a collective-bargainingagreement on behalf of Respondent.Considering all the above, I find that Respondent andthe Union arrived at a complete meeting of the minds,that there was no valid or unfulfilled condition precedingor subsequent in any way that affects the agreement, thatRespondent has failed and refused to execute the agree-ment, and that in doing so, Respondent violated Section8(a)(1) and(5) of the Act.CONCLUSIONS OF LAW1.The Respondent, Metco Products, Division of CaseManufacturing Company, is an employer engaged in METCO PRODUCTS79commerce within the meaning of Section 2(6) and (7) ofthe Act.2.CommunicationsWorkers ofAmerica is, and hasbeen at all times material herein,a labor oraganizationwithin the meaning of Section 2(5) of the Act.3.On 20 October 1986 the Union was certified as theexclusivecollective-bargaining representativeofRe-spondent's production and maintenance employees at itsGreensboro, North Carolina facility.4.On 4 June 1987, Respondent and the Union reachedagreement on the terms of a collective-bargaining agree-ment covering the terms and conditions of employmentof Respondent'semployees in the bargaining unit de-scribed above.5.By failing and refusing to execute the written con-tract incorporating the agreement reached between itand the Union,Respondent has engaged in, and is engag-ing in, unfair labor practices within the meaning of Sec-tion 8(a)(1) and(5) of the Act.6.The unfair labor practices that Respondent has beenfound to have engagedin,asdescribed above, have aclose, intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designedto effectuate the policies of the Act .2On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edaORDERThe Respondent, Metco Products, Inc., Division ofCase Manufacturing Company, Greensboro, North Caro-lina, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusingto bargain collectively and in good faithwith Communications Workers of America bydecliningto execute a written agreement embodying the terms ofthe contract fully agreed to between the parties.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Sign the collective-bargaining agreement agreed toby Respondent and the Union on 4 June 1987.(b)Give effect to the terms of the contract retroactiveto 30 June 1987 and make employees whole for anylosses they may have suffered by reason of Respondent'sfailure to execute andsignthis agreement, with interestto be computed in the manner prescribed in F.W. Wool-worth Co.,90 NLRB 298 (1950), with interest thereon tobe computed in the manner prescribed inNew Horizonsfor the Retarded,283 NLRB 1173 (1987).4(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its Greensboro, North Carolina facilitycopies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4UnderNew Horizons for the Retarded,interest is computed at the"short-term Federal rate"for the underpayment of taxes as set out in the1986 amendmentto 26 U S C § 6621Interestaccrued before 1 January1987 (the effectivedate of the amendment)shall be computedasin Flori-da Steel Corp,231 NLRB 651 (1977)5 If thisOrder is enforcedby a judgmentof a United States court ofappeals, thewordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government2Counsel for the General Counsel has requested that the remedy in-clude a visitatonal clause giving counsel for the General Counsel certainspecific discovery powers during the compliance stage of this proceed-ing.The Board has granted such a request only on a case-by-case basiswhere it has felt such a clause is warranted.The Board has declined toroutinely include visitatonal clauses in its orderCherokee Marine Termi-nal,287 NLRB 1080 (1988).Counsel for the General Counsel points tono specific facts and no special circumstances that would warrant such aclause in this case,and the request is denied.a If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tion 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTo choose not toengagein any of these protect-ed concerted activities.WE WILL NOT refuseto bargaincollectively and ingood faith with Communications Workers of America byrefusingto execute the collective-bargaining agreementembodying the terms of the contractagreedto betweenus.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL sign the collective-bargaining agreementagreed to by us and the Union on 4 June 1987 definingwages, hours, and working conditions of our productionand maintenance employees employed at our Greens-boro, North Carolina facility.WE WILL give retroactive effect to the terms of thatcontract to 30 June 1987, and WE WILL make employeeswhole for anylossesthey may have suffered by reasonof our failure to executeand signthat agreement, withappropriate interest.METCO PRODUCTS, INC., DIVISION OFCASE MANUFACTURING COMPANY